        Case 1:20-cv-01405-BAM Document 5 Filed 10/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    DURRELL ANTHONY PUCKETT,                          Case No. 1:20-cv-01405-BAM (PC)
10                       Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS OR PAY
11           v.                                         FILING FEE WITHIN 45 DAYS
12    BARRIOS, et al.,                                  FORTY-FIVE (45) DAY DEADLINE
13                       Defendants.
14

15          Plaintiff Durrell Anthony Puckett (“Plaintiff”) is a state prisoner proceeding pro se in this

16   civil rights action under 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee, or

17   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.
     IT IS SO ORDERED.
24

25      Dated:     October 5, 2020                             /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
